Case 2:20-cv-04198-SVW-RAO Document 1 Filed 05/08/20 Page 1 of 5 Page ID #:1



 1   Robert S. Crowder SBN 199556
 2
     rcrowder@tresslerllp.com
     TRESSLER LLP
 3   6100 Center Drive, Suite 1175
 4   Los Angeles, California 90045
     Telephone: (310) 203-4800
 5   Fax: (323) 486-2704
 6
     Attorneys for Plaintiff
 7   ACE AMERICAN
     INSURANCE COMPANY a/s/o
 8   M/V FRENCHSHIP, LLC

 9                         UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11
12   ACE AMERICAN INSURANCE                       Case No. 2:20-cv-04198
     COMPANY a/s/o M/V FRENCHSHIP,
13
     LLC,                                         COMPLAINT IN ADMIRALTY
14
                        Plaintiff,
15
           v.
16
     COUNTY OF LOS ANGELES,
17
18                      Defendant.
19
20
21         COME NOW, the Plaintiffs, ACE AMERICAN INSURANCE COMPANY
22   a/s/o M/V FRENCHSHIP, LLC by and through their attorneys, and hereby set forth
23   and allege to this Court upon information and belief as follows:
24
25   ///
26   ///
27   ///
28


                                COMPLAINT IN ADMIRALTY
Case 2:20-cv-04198-SVW-RAO Document 1 Filed 05/08/20 Page 2 of 5 Page ID #:2



 1         1.     This is a subrogated action to recover damages due to negligence and
 2   gross negligence.
 3                             JURISDICTION AND VENUE
 4         2.     This is an Admiralty and Maritime claim within the meaning of
 5   Federal Rule of Civil Procedure 9(h). Jurisdiction is predicated upon 28 U.S.C.
 6   § 1333.
 7         3.     Venue is proper in that the location of the events which give rise to this
 8   action are within the boundaries of this District.
 9                                      THE PARTIES
10         4.     At all material times, Ace American Insurance Company (hereinafter
11   “Ace” or “Plaintiffs”) was and is a corporation with an office and principal place of
12   business located at 436 Walnut Street, Philadelphia, Pennsylvania 19106, and was
13   the insurer of the vessel “FRENCHSHIP” as more fully described below.
14         5.     Subrogor plaintiff, M/V FRENCHSHIP, LLC, located at 10319 Calvin
15   Ave., Los Angeles, Ca 90025, was the Owner of the M/V FRENCHSHIP, a 1991,
16   46 foot Grand Banks Classic 46, with hull identification number GNDF0106B191
17   and whose underlying claims are the subject matter of this action.
18         6.     Defendant, Los Angeles County (hereinafter “LACO” or “Defendant’),
19   maintains a Municipal County Fire Department located at 1320 N. Eastern Ave.,
20   Los Angeles Ca 90063, which owns, charters or operates a 2004 Kvichak marine
21   fireboat with hull identification number KVI393621404 named “FIREBOAT 110”.
22         7.     This Court has jurisdiction over LACO because it is an original County

23   of the State of California and is responsible for negligent conduct in the State of

24   California, and in this District, by failing to operate FIREBOAT 110 properly.

25         8.     Plaintiffs bring this action on their own behalf and as agent and/or

26   trustee on behalf of and for the interest of all parties who may be or become

27   interested in the said property or claim as more fully described below and as their

28


                                 COMPLAINT IN ADMIRALTY
Case 2:20-cv-04198-SVW-RAO Document 1 Filed 05/08/20 Page 3 of 5 Page ID #:3



 1   respective interests may ultimately appear. Plaintiffs are entitled to maintain this
 2   action.
 3                                   RELEVANT FACTS
 4         9.     On or about April 11, 2019 Kevin Cull, working for the Los Angeles
 5   County Fire Department, was operating and navigating FIREBOAT 110 northbound
 6   through the navigable channel located near the Del Rey Yacht Club between C and
 7   D basins. Mr. Cull had difficulty controlling FIREBOAT 110 due to its
 8   transmission allegedly malfunctioning. As a result, the FIREBOAT 110 came into
 9   contact with the FRENCHSHIP which was moored at the Yacht Club.
10         10.    As reported by LACO, the FIREBOAT 110 was unseaworthy.
11         11.    LACO knew or should have known that FIREBOAT 110 was having
12   transmission problems and was not safe to operate.
13         12.    The Defendant had a duty to properly operate the vessel so that it
14   would not allide with Plaintiff’s vessel and cause damage.
15         13.    Defendant had a duty to assure that the FIREBOAT 110 was
16   seaworthy.
17         14.    Defendant knew, or with exercise of reasonable care, should have
18   known, that a vessel with transmission issues was unseaworthy and could cause
19   damages to others.
20         15.    Defendant breached its duty and was negligent and grossly negligent in
21   the operation of the vessel and allowing an unseaworthy vessel to be operated.
22         16.    As a direct and proximate result of the negligence and gross negligence

23   of the Defendant, Plaintiffs have suffered damages.

24         17.    By reason of the foregoing, Plaintiffs have sustained losses which will

25   be shown with specificity at trial, no part of which has been paid, although duly

26   demanded, which are presently estimated to be no less than $50,762.55.

27         18.    Plaintiffs are excused from complying with the claim-presentation

28   requirements enacted by the California Legislature with respect to claims brought


                                COMPLAINT IN ADMIRALTY
Case 2:20-cv-04198-SVW-RAO Document 1 Filed 05/08/20 Page 4 of 5 Page ID #:4



 1   against governmental entities because said claim-presentation requirements conflict
 2   with the federal maritime law regarding a suitor’s substantive rights as conveyed in
 3   the Judiciary Act of 1789 and the federal maritime law under the “savings to
 4   suitors” clause of the United States Constitution.
 5         19.    Notwithstanding the conflict between the federal maritime law and the
 6   claim-presentation requirements imposed by the California Legislature with respect
 7   to claims brought against governmental entities, the non-resident and out of state
 8   Plaintiffs—who were then unrepresented by counsel—nevertheless presented a
 9   timely governmental tort claim directly to the Los Angeles County Fire Department
10   on September 5, 2019 (i.e., within six months of the events giving rise to the claim).
11   Despite their having done so, the Los Angeles County Fire Department never
12   responded to Plaintiffs’ September 5, 2019 correspondence.
13         20.    Plaintiffs subsequently retained legal counsel in the State of California,
14   who thereafter submitted an Application for Leave to Present a Late Claim (the
15   “Application”) to LACO pursuant to Govt. Code § 911.4. The Application was
16   personally delivered directly to the Los Angeles County Board of Supervisors on
17   April 10, 2020 (i.e., within one year of the events giving rise to the claim), as
18   reflected in the conformed copy of the face page of the Application (without
19   voluminous corresponding exhibits) attached as Exhibit A hereto.
20         21.    On April 27, 2020, a third-party claim adjuster contacted Plaintiffs’
21   attorneys on behalf of Defendant LACO and advised Plaintiffs that their
22   Application “has been deemed denied by operation of law” and that “[a]n

23   investigation of this matter has failed to indicate that you have met the requirements

24   under which an application to present a late claim would be approved. No further

25   action will therefore be taken regarding this matter.” The third-party adjuster’s

26   letter on behalf of Defendant LACO purported to impose additional procedural

27   obligations upon Plaintiffs if they wished to challenge the “deemed denial” of their

28   Application and claim-presentation paperwork, despite: 1) Defendant’s actual


                                 COMPLAINT IN ADMIRALTY
Case 2:20-cv-04198-SVW-RAO Document 1 Filed 05/08/20 Page 5 of 5 Page ID #:5



 1   knowledge of its undisputed liability; 2) Defendant’s actual receipt of the
 2   underlying claim and all supporting documents - including a Vessel Accident
 3   Report issued by the Los Angeles County Sheriff’s Department describing the facts
 4   and circumstances resulting in the claim and concluding that LACO’s fireboat “had
 5   equipment malfunction that caused this collision.” (Vessel Accident Report at 6 of
 6   6 under heading “Opinions and Conclusions.) A true and correct copy of the Vessel
 7   Accident Report issued by the Los Angeles County Sheriff’s Department
 8   concerning this matter is attached hereto as Exhibit B.
 9               22.    Plaintiffs contend that to the extent that the claim-presentation
10   requirements asserted by Defendant LACO are not preempted by the federal
11   maritime law, they have nevertheless substantially complied with the claim
12   presentation requirements in any event.
13                                      DEMAND FOR RELIEF
14               WHEREFORE, Plaintiffs pray for judgment against Defendant as follows:
15               1.           For damages in the amount of at least $50,762.55.
16               2.           For prejudgment interest from the date of Plaintiffs’ demand;
17               3.           For attorney’s fees to the extent recoverable;
18               4.           For costs of suit and disbursements in this action; and,
19               5.           For such other and further relief as may be just and proper.
20
21   Dated: May 8, 2020                           TRESSLER LLP
22
23                                          By:   s/ Robert S. Crowder
                                                  Robert S. Crowder
24                                                Attorneys for Plaintiff
25                                                ACE AMERICAN
                                                  INSURANCE COMPANY a/s/o
26                                                M/V FRENCHSHIP, LLC
27
     4833-7065-2347_1
28
     (12336-2)



                                      COMPLAINT IN ADMIRALTY
